DETAILED ACTION
The present office action is in response to claims filed on 03/23/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
Claim 3 recites “said air pressure sensor” in line 1, which should recite “said one or more air pressure sensors” for proper antecedent basis. 
Claim 6 recites “The air pressure measuring device of Claim 4” in line 1, which should recite “The air pressure measuring ventilation system of Claim 4” for proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15 – 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites the limitation “said one or more air pressure sensors are located on a side of said at least one duct such that an air pressure is measured as said air is drawn through said at least one duct, such that a plurality of air pressure measurements are generated” in lines 12-14. This yields the claim indefinite.
If only one air pressure sensor is required by the limitation (one or more air pressure sensors), how are a plurality of air pressure measurements generated?  Or, are a plurality of air pressure measurements generated by a single air pressure sensor over a period of time?
This yields the claim indefinite.
Claims 16 and 17 are rejected for their dependency on Claim 15.
Claim 18 recites the limitation “said one or more air pressure sensors are located on a side of said at least one duct such that an air pressure is measured as said air is drawn through said at least one duct, such that a plurality of air pressure measurements are generated” in lines 10-12. This yields the claim indefinite.
If only one air pressure sensor is required by the limitation (one or more air pressure sensors), how are a plurality of air pressure measurements generated?  Or, are a plurality of air pressure measurements generated by a single air pressure sensor over a period of time?
This yields the claim indefinite.
Claim 19 is rejected for its dependency on Claim 18. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Litomisky et al. (U.S. Patent No. 7,146,677) in view of Drees (U.S. Patent No. 5,215,497) and Sharp (U.S. Patent No. 6,125,710).
Regarding Claim 1, Litomisky shows (Figures 1, 2, 3, and 6): 
An air pressure measuring ventilation system (30), comprising:
at least one duct (34);
at least one motorized exhaust fan (36); and
one or more air pressure sensors (142); wherein
said at least one motorized exhaust fan (36) is configured to draw air (air containing dust at each active 40) through said at least one duct (34); wherein
said one or more air pressure sensors (142) are located on a side (top side, as illustrated in Figure 1) of said at least one duct (34) such that an air pressure (negative pressure within 34, Col. 12, lines 30-40) is measured as said air (air containing dust at each active 40) is drawn through said at least one duct (34); and wherein
said at least one duct (34) has an interior side (the interior side of 34 exposed to the negative pressure).
However, Litomisky lacks showing one or more ultrasonic sensors, said one or more air pressure sensors are substantially flush with the interior side of said at least one duct and do not obstruct said air as said air is drawn through said at least one duct, and wherein said one or more ultrasonic sensors do not obstruct said air as said air is drawn through said at least one duct and measures an air speed of said air. 
In the same field of endeavor of exhaust ventilation systems, Drees teaches (Figure 1):
It is known in the exhaust ventilation system (10) art to provide:
at least one duct (16), and 
one or more ultrasonic sensors (24; “flow sensor 24 can be a vortex shedding flow meter… which uses an ultrasonic transducer to sense eddy currents can be used… ultrasonic sensing permits sensing of flow rates down to 100 feet per minute and is relatively immune to contamination”, Col. 4, lines 33-48), wherein
 said one or more ultrasonic sensors (24) do not obstruct (as illustrated in Figure 1, air flowing through 16 is not obstructed/blocked by 24 as the air flows past 24) air (air flowing through 16) as said air (air flowing through 16) is drawn through said at least one duct (16) and measures an air speed (“flow sensor 24 can be a vortex shedding flow meter… which uses an ultrasonic transducer to sense eddy currents can be used… ultrasonic sensing permits sensing of flow rates down to 100 feet per minute and is relatively immune to contamination”, Col. 4, lines 33-48; flow rate is a measure of air speed) of said air (air flowing through 16).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the ventilation system shown by Litomisky to include an ultrasonic sensor, wherein said ultrasonic sensor does not obstruct said air as said air is drawn through said at least one duct and measures an air speed of said air, as taught by Drees, to provide an air flow sensor that is relatively immune to contamination, which increases the quality of the readings over time.
In the same field of endeavor of air pressure measuring systems, Sharp teaches (Figures 1 and 3A):
It is known in the air pressure measuring ventilation system (environmental air management and control systems… indoor environmental air to make periodic or continuous quality measurements including… pressure, Col. 1, lines 5-10) art to provide:
at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A); and
one or more air pressure sensors (303/305; please note, any of the valves denoted 103a-103c in Figure 1 may be one of the averaging types shown schematically in Figures 3A-3C, Col. 13, lines 25-29; the characteristic which such sensors measure include pressure, Col. 3, lines 23-25); wherein
said one or more air pressure sensors (303/305) are substantially flush (as illustrated in Figure 3A, 303 and 305 are both substantially flush with the interior side of the exhaust duct; it is noted that “substantially” is a broad term that the Examiner interprets as “almost”) with an interior side (the interior side of the exhaust duct) of said at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A) and do not obstruct (as illustrated in Figure 3A by the air flow arrows, 303 and 305 do not obstruct with the air flow through the exhaust duct) air (air flowing through exhaust duct, as illustrated in Figure 3A) as said air (air flowing through exhaust duct, as illustrated in Figure 3A) is drawn through (as illustrated in Figure 3A, the exhaust air is drawn through the exhaust duct when the valve is open) said at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A). 
Further, it is noted that the air pressure sensors (303/305) are located at each gate in the system. 
It would have been obvious to one with ordinary skill in the art at the time of invention to substitute the air pressure sensors located near each gate and are substantially flush with the duct taught by Sharp for the one air pressure sensor shown by Litomisky to provide a more controllable system by monitoring a plurality of air pressures at various locations of the system instead of at a single location, since it has been held that the simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results. 

Regarding Claim 2, the combination of Litomisky (Figures 1, 2, 3, and 6), Drees (Figure 1), and Sharp (Figures 1 and 3A) teaches:
Said one or more ultrasonic sensors (Drees: 24) are configure to measure said air speed (Litomisky: the speed of the air through 34) of said air (Litomisky: air containing dust at each active 4) when said air (Litomisky: air containing dust at each active 4) is clean (Drees’s 24 is configured to measure air speed when the air is clean or contaminated), thereby generating one or more air speed measurements (the speed of the air traveling through Litomisky’s 34 via Drees’s 24); wherein
at least one of said one or more air speed measurements (the speed of the air traveling through Litomisky’s 34 via Drees’s 24) is used to calculate (Litomisky: via 32) a clean air pressure (Litomisky: the pressure of the air in 34); and 
wherein said one or more air pressure sensors (Litomisky: 142) is calibrated for accuracy (Litomisky: via 32) based on a comparison between said clean air pressure (Litomisky: the pressure of the air in 34) and said clean air pressure sensor reading (Drees: the reading of 24).

Regarding Claim 3, the combination of Litomisky (Figures 1, 2, 3, and 6), Drees (Figure 1), and Sharp (Figures 1 and 3A) teaches:
Said one or more air pressure sensors (Litomisky: 142) is calibrated automatically or selectively (it is inherent when the system is installed, 142 is selectively calibrated with clean air) when said air (Litomisky: air containing dust at each active 4) is clean.

Regarding Claim 4, Litomisky shows (Figures 1, 2, 3, and 6):
A dust collector (36, which includes the motorized exhaust fan, is a dust collector); and
one or more workstations (40); wherein
said ventilation system (30) is configured to ventilate a dust (sawdust created at 40, Col. 1, lines 7-10) that is generated at said one or more workstations (40).

 Regarding Claim 5, Litomisky shows (Figures 1, 2, 3, and 6): 
A control computer (32); wherein
said control computer (32) is configured to calculate (via 32) a plurality of calculated air velocities (a level of negative pressure may be used by the central controller 32 to calculate the necessary fan RPM, Col 10, lines 50-52; as fan RPM sets the air velocity within the duct, 32 is indirectly calculating the air velocities) from said one or more air pressure sensors (142).

Regarding Claim 7, Litomisky shows (Figures 1, 2, 3, and 6): 
One or more gates (38); wherein 
said one or more gates (38) are positioned along (as illustrated in Figure 1) said at least one duct (34) between (as illustrated in Figure 1) said one or more workstations (40)  and said dust collector (36, which includes the motorized exhaust fan, is a dust collector); and wherein
said control computer (32) is configured to control an opening and a closing (as illustrated in Figure 1, 32 is connected to each 38 to control its opening/closing; also see Col. 6, lines 39-47) of said one or more gates (38)  and to control (as illustrated in Figure 1, 32 is connected to 36 to control its speed; also see Col. 6, lines 39-47) a speed of said motorized exhaust fan (36). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Litomisky et al. (U.S. Patent No. 7,146,677), Drees (U.S. Patent No. 5,215,497), and Sharp (U.S. Patent No. 6,125,710), as recited in Claim 4 above, further in view of Berghuijs et al. (U.S. Pre-Grant Patent No. 2014/0124224).
Regarding Claim 6, the combination of Litomisky, Drees, and Sharp teaches the claimed invention except the system further comprises one or more infrared spark detectors. 
In the same field of endeavor of dust collection systems, Berghuijs teaches (Figure 1):
It is known in the exhaust ventilation system (10) art to provide:
at least one duct (duct illustrated from 20 to 50 in Figure 1), and 
one or more infrared spark detectors (42; “spark detectors respond to infrared radiation emitted by sparks or flames”, Paragraph 0039).
Further, “if one or more of the detectors detect conditions that could be associated with a fire… a signal is sent to the system control processor, which responds by setting of an audible alarm, or flashing lights, or the like”, Paragraph 0041.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the ventilation system shown by Litomisky to include one or more infrared spark detectors that do not obstruct said air as said air is drawn through said at least one duct, as taught by Berghuijs, to provide an audible or flashing light alarm to alert users that a fire is detected in the system.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Litomisky et al. (U.S. Patent No. 7,146,677) in view of Berghuijs et al. (U.S. Pre-Grant Patent No. 2014/0124224) and Sharp (U.S. Patent No. 6,125,710).
Regarding Claims 15, Litomisky shows (Figures 1, 2, 3, and 6): 
An air pressure measuring ventilation system (30), comprising:
at least one duct (34);
at least one motorized exhaust fan (36); 
one or more air pressure sensors (142); 
a dust collector (36, which includes the motorized exhaust fan, is a dust collector);
one or more workstations (40);
a control computer (32); and
one or more gates (38); wherein
said at least one motorized exhaust fan (36) is configured to draw air (air containing dust at each active 40) through said at least one duct (34); wherein
said one or more air pressure sensors (142) are located on a side (top side, as illustrated in Figure 1) of said at least one duct (34) such that an air pressure (negative pressure within 34, Col. 12, lines 30-40) is measured as said air (air containing dust at each active 40) is drawn through said at least one duct (34), such that a plurality of air pressure measurements (a plurality of negative pressure measurements are generated via 142 over a period of time) are generated; wherein
said at least one duct (34) has an interior side (the interior side of 34 exposed to the negative pressure); wherein
said ventilation system (30) is configured to ventilate dust, particulate matter, and fumes (sawdust/particles/fumes created at 40 at ventilated through 30, Col. 1, lines 7-10) generated at said one or more workstations (40);
said one or more gates (38) are positioned (as illustrated in Figure 1) along said at least one duct (34) between (as illustrated in Figure 1) said one or more workstations (40) and said dust collector (36, which includes the motorized exhaust fan, is a dust collector); and wherein
said control computer (32) is configured to control (as illustrated in Figure 1, 32 is connected to each 38 to control its opening/closing; also see Col. 6, lines 39-47) an opening and a closing of said one or more gates (38).
However, Litomisky lacks showing one or more infrared spark detectors, said one or more air pressure sensors are substantially flush with the interior side of said at least one duct and do not obstruct said air as said air is drawn through said at least one duct; and said one or more spark detectors do not obstruct said air as said air is drawn through said at least one duct.
In the same field of endeavor of dust collection systems, Berghuijs teaches (Figure 1):
It is known in the exhaust ventilation system (10) art to provide:
at least one duct (duct illustrated from 20 to 50 in Figure 1), and 
one or more infrared spark detectors (42; “spark detectors respond to infrared radiation emitted by sparks or flames”, Paragraph 0039), wherein
 said one or more spark detectors (42) do not obstruct (as illustrated in Figure 1, air flowing through the duct is not obstructed/blocked by 42 as the air flows past42) air (air flowing from 20 to 50) as said air (air flowing from 20 to 50) is drawn through said at least one duct (duct illustrated from 20 to 50 in Figure 1).
Further, “if one or more of the detectors detect conditions that could be associated with a fire… a signal is sent to the system control processor, which responds by setting of an audible alarm, or flashing lights, or the like”, Paragraph 0041.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the ventilation system shown by Litomisky to include one or more infrared spark detectors that do not obstruct said air as said air is drawn through said at least one duct, as taught by Berghuijs, to provide an audible or flashing light alarm to alert users that a fire is detected in the system.
In the same field of endeavor of exhaust ventilation systems, Sharp teaches (Figures 1 and 3A):
It is known in the air pressure measuring ventilation system (environmental air management and control systems… indoor environmental air to make periodic or continuous quality measurements including… pressure, Col. 1, lines 5-10) art to provide:
at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A); and
one or more air pressure sensors (303/305; please note, any of the valves denoted 103a-103c in Figure 1 may be one of the averaging types shown schematically in Figures 3A-3C, Col. 13, lines 25-29; the characteristic which such sensors measure include pressure, Col. 3, lines 23-25); wherein
said one or more air pressure sensors (303/305) are substantially flush (as illustrated in Figure 3A, 303 and 305 are both substantially flush with the interior side of the exhaust duct; it is noted that “substantially” is a broad term that the Examiner interprets as “almost”) with an interior side (the interior side of the exhaust duct) of said at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A) and do not obstruct (as illustrated in Figure 3A by the air flow arrows, 303 and 305 do not obstruct with the air flow through the exhaust duct) air (air flowing through exhaust duct, as illustrated in Figure 3A) as said air (air flowing through exhaust duct, as illustrated in Figure 3A) is drawn through (as illustrated in Figure 3A, the exhaust air is drawn through the exhaust duct when the valve is open) said at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A).
Further, it is noted that the air pressure sensors (303/305) are located at each gate in the system. 
It would have been obvious to one with ordinary skill in the art at the time of invention to substitute the air pressure sensors located near each gate and are substantially flush with the duct taught by Sharp for the one air pressure sensor shown by Litomisky to provide a more controllable system by monitoring a plurality of air pressures at various locations of the system instead of at a single location, since it has been held that the simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Litomisky et al. (U.S. Patent No. 7,146,677) in view of Drees (U.S. Patent No. 5,215,497), Berghuijs et al. (U.S. Pre-Grant Patent No. 2014/0124224), and Sharp (U.S. Patent No. 6,125,710).
Regarding Claims 18, Litomisky shows (Figures 1, 2, 3, and 6): 
An air pressure measuring ventilation system (30), comprising:
at least one duct (34);
at least one motorized exhaust fan (36); 
one or more air pressure sensors (142); and 
one or more gates (38); wherein
said at least one motorized exhaust fan (36) is configured to draw air (air containing dust at each active 40) through said at least one duct (34); wherein
said one or more air pressure sensors (142) are located on a side (top side, as illustrated in Figure 1) of said at least one duct (34) such that an air pressure (negative pressure within 34, Col. 12, lines 30-40) is measured as said air (air containing dust at each active 40) is drawn through said at least one duct (34), such that a plurality of air pressure measurements (a plurality of negative pressure measurements are generated via 142 over a period of time) are generated; wherein
said at least one duct (34) has an interior side (the interior side of 34 exposed to the negative pressure); wherein
said one or more gates (38) are positioned (as illustrated in Figure 1) along said at least one duct (34); wherein
said at least one air pressure sensors (142) are configured to measure a plurality of air pressure measurements (a plurality of negative pressure measurements are generated via 142 over a period of time); and whereon
said plurality of air pressure measurements (a plurality of negative pressure measurements are generated via 142 over a period of time) are used to calculate (via 32) a plurality of calculated air velocities (a level of negative pressure may be used by the central controller 32 to calculate the necessary fan RPM, Col 10, lines 50-52; as fan RPM sets the air velocity within the duct, 32 is indirectly calculating the air velocities) when said air (air containing dust at each active 40) is drawn through said at least one duct (34) is not clean (the measurements and calculations are done when the air is dirty or clean). 
However, Litomisky lacks showing one or more ultrasonic sensors, one or more infrared spark detectors, said one or more air pressure sensors are substantially flush with the interior side of said at least one duct and do not obstruct said air as said air is drawn through said at least one duct; and said one or more spark detectors do not obstruct said air as said air is drawn through said at least one duct, said one or more ultrasonic sensors are configured to measure a plurality of air speed measurements, and said one or more infrared spark detectors are configured to detect one or more sparks. 
In the same field of endeavor of exhaust ventilation systems, Drees teaches (Figure 1):
It is known in the exhaust ventilation system (10) art to provide:
at least one duct (16), and 
one or more ultrasonic sensors (24; “flow sensor 24 can be a vortex shedding flow meter… which uses an ultrasonic transducer to sense eddy currents can be used… ultrasonic sensing permits sensing of flow rates down to 100 feet per minute and is relatively immune to contamination”, Col. 4, lines 33-48), wherein
 said one or more ultrasonic sensors (24) are configured to measure a plurality of air speed measurements (“flow sensor 24 can be a vortex shedding flow meter… which uses an ultrasonic transducer to sense eddy currents can be used… ultrasonic sensing permits sensing of flow rates down to 100 feet per minute and is relatively immune to contamination”, Col. 4, lines 33-48; flow rate is a measure of air speed) of said air (air flowing through 16).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the ventilation system shown by Litomisky to include an ultrasonic sensor, wherein said ultrasonic sensor does not obstruct said air as said air is drawn through said at least one duct and measures an air speed of said air, as taught by Drees, to provide an air flow sensor that is relatively immune to contamination, which increases the quality of the readings over time.
In the same field of endeavor of dust collection systems, Berghuijs teaches (Figure 1):
It is known in the exhaust ventilation system (10) art to provide:
at least one duct (duct illustrated from 20 to 50 in Figure 1), and 
one or more infrared spark detectors (42; “spark detectors respond to infrared radiation emitted by sparks or flames”, Paragraph 0039), wherein
 said one or more infrared spark detectors (42) are configured to detect one or more sparks (“spark detectors respond to infrared radiation emitted by sparks or flames”, Paragraph 0039).
Further, “if one or more of the detectors detect conditions that could be associated with a fire… a signal is sent to the system control processor, which responds by setting of an audible alarm, or flashing lights, or the like”, Paragraph 0041.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the ventilation system shown by Litomisky to include one or more infrared spark detectors that do not obstruct said air as said air is drawn through said at least one duct, as taught by Berghuijs, to provide an audible or flashing light alarm to alert users that a fire is detected in the system.
In the same field of endeavor of exhaust ventilation systems, Sharp teaches (Figures 1 and 3A):
It is known in the air pressure measuring ventilation system (environmental air management and control systems… indoor environmental air to make periodic or continuous quality measurements including… pressure, Col. 1, lines 5-10) art to provide:
at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A); and
one or more air pressure sensors (303/305; please note, any of the valves denoted 103a-103c in Figure 1 may be one of the averaging types shown schematically in Figures 3A-3C, Col. 13, lines 25-29; the characteristic which such sensors measure include pressure, Col. 3, lines 23-25); wherein
said one or more air pressure sensors (303/305) are substantially flush (as illustrated in Figure 3A, 303 and 305 are both substantially flush with the interior side of the exhaust duct; it is noted that “substantially” is a broad term that the Examiner interprets as “almost”) with an interior side (the interior side of the exhaust duct) of said at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A) and do not obstruct (as illustrated in Figure 3A by the air flow arrows, 303 and 305 do not obstruct with the air flow through the exhaust duct) air (air flowing through exhaust duct, as illustrated in Figure 3A) as said air (air flowing through exhaust duct, as illustrated in Figure 3A) is drawn through (as illustrated in Figure 3A, the exhaust air is drawn through the exhaust duct when the valve is open) said at least one duct (exhaust duct, Col. 13, line 30; duct illustrated in Figure 3A).
Further, it is noted that the air pressure sensors (303/305) are located at each gate in the system. 
It would have been obvious to one with ordinary skill in the art at the time of invention to substitute the air pressure sensors located near each gate and are substantially flush with the duct taught by Sharp for the one air pressure sensor shown by Litomisky to provide a more controllable system by monitoring a plurality of air pressures at various locations of the system instead of at a single location, since it has been held that the simple substitution of one known element for another is likely to be obvious when it does no more than yield predictable results. 

Allowable Subject Matter
Claims 8, 9, 10, 11, 12, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the combination of Litomisky, Drees, and Sharp teaches the claimed combination except the control computer is programmed with a plurality of minimum air velocities that must be maintained depending on a material being transported by the system, wherein said control computer compares said plurality of calculated air velocities to a relevant minimum air velocity and determines if any of said plurality of calculated air velocities is less than said relevant minimum air velocity; wherein said relevant minimum air velocity is dependent on said material being transported by the system; and wherein if any of said plurality of air velocities is less than said relevant minimum air velocity, said control computer adjusts said one or more gates and adjusts said speed of said at least one motorized exhaust fan such that said plurality of calculated air velocities are raised to above one or more of said plurality of minimum air velocities that must be maintained.  It would require impermissible hindsight to modify the combination of references accordingly. 
Claims 9, 10, 11, 12, 13, 14, and 20 depend from Claim 8.
Claims 16, 17, and 19 are objected to as being dependent on a rejected base claim, but would be allowable if the 25 U.S.C. 112(b) rejection were overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, the combination of Litomisky, Berghuijs, and Sharp teaches the claimed invention except said one or more infrared sensors are placed such that each infrared spark detector corresponds to each of said one or more workstations, wherein if at least one of said one or more infrared spark detectors detect one or more sparks, one or more signals are sent to said control computer and said control computer causes at least one of said one or more gates to close, wherein said at least one gate that is closed corresponds to said at least one infrared spark detector that detected said one or more sparks.  It would require impermissible hindsight to modify the combination of references accordingly. 
Claim 17 depends from Claim 16.
Regarding Claim 19, the combination of Litomisky, Drees, Berghuijs, and Sharp teaches the claimed combination except wherein said one or more ultrasonic sensors are configured to measure said air speed of said air when said air is clean, thereby generating one or more clean air speed measurements; wherein said one or more air pressure sensors are configured to measure said air pressure of said air when said air is clean, thereby generating one or more clean air pressure measurements; wherein said clean air pressure measurement is used to calculate a pressure based clean air speed calculation; wherein said one or more air pressure sensors are calibrated for accuracy based on a comparison between said clean air speed measurements and said pressure based clean air speed calculation.  It would require impermissible hindsight to modify the combination of references accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
09/20/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762